DETAILED ACTION
This correspondence is in response to the communications received April 22, 2022.  Claims 1-15 are pending.  Claims 13 has been withdrawn from examination, see details below.  Claim 15 has been newly added.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claim 13 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation, “wherein in the act of modifying the metal film, the metal film is modified such that a sheet resistance value of the metal film is lower than that when performing the act of modifying the metal film with the content ratio of hydrogen and oxygen of the processing gas being 100:0”, renders the claim indefinite.  It is unclear what the metes and bounds are for the comparison of a step or gas mixture that is not used in the method claimed in claim 1 to a gas mixture that is not used in a method of claim 3, but theorized to have a different outcome characteristic.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14 and 15 (specifically claims 1, 14 and 15) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure lacks written description with how to carry out the metal modification process for all metals beyond the metals disclosed (e.g. tungsten, titanium, ruthenium, or molybdenum).


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    680
    350
    media_image1.png
    Greyscale


Regarding claim 1, the Applicant discloses in Fig. 4, a method of manufacturing a semiconductor device, comprising: 

loading a substrate (S110) having a metal film composed of a single metal element formed on a surface of the substrate (¶ 0043) into a process chamber (¶ 0049); 

generating reactive species by plasma-exciting a processing gas containing hydrogen and oxygen (S130, ¶ 0055); and 

modifying the metal film by supplying the reactive species to the substrate (S140, ¶ 0064-0065), 

wherein in the act of modifying the metal film, the metal film is modified such that a crystal grain size of the metal element constituting the metal film is larger than that before performing the act of modifying the metal film (discussed in ¶ 0066-0071).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0061931) in view of Zope et al. (2015/0093891) in view of Choi et al. (US 2010/0301480) in view of Chen et al. (US 2011/0011148).

    PNG
    media_image2.png
    689
    530
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    543
    media_image3.png
    Greyscale

Regarding claims 1, 14 and 15, the prior art of Kang discloses in Fig. 2A and 2B, provided above, 
(claim language of preamble for claim 1) a method of manufacturing a semiconductor device, comprising: 
(claim language of preamble for claim 14) a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process comprising:
(claim language of preamble for claim 15) a substrate processing method, comprising: 

providing a substrate (“substrate 21”, ¶ 0045) having a metal film (“second tungsten layer 23”, ¶0058 ) composed of a single metal element (tungsten) formed on a surface of the substrate (23 of 24 on 21);

performing a rapid thermal anneal treatment on the substrate and the metal film thereon (¶ 0064, “As a result of the post-ANL step S27, the grain sizes of the first and the second tungsten layers 22 and 23 are increased”); and 

wherein in the act of modifying the metal film, the metal film is modified such that a crystal grain size of the metal element constituting the metal film is larger than that before performing the act of modifying the metal film (¶ 0064, “As a result of the post-ANL step S27, the grain sizes of the first and the second tungsten layers 22 and 23 are increased”).

First, Kang does not specify wherein,
“loading a substrate having a metal film composed of a single metal element formed on a surface of the substrate into a process chamber”. 
Zope discusses in ¶ 0075 that a substrate with a metal layer is in a chamber for a plasma treatment. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“loading a substrate having a metal film composed of a single metal element formed on a surface of the substrate into a process chamber”,

in the invention or system of Kang as taught by Zope, for the purpose of providing a location for the product substrate to be subjected to a plasma treatment, where the plasma requires a closed vessel to allow for the processing conditions that allow for a plasma to form.

Second, Kang does not disclose wherein the rapid thermal anneal treatment is a plasma treatment.

Choi discloses in ¶ 0121, wherein as an alternative to the rapid thermal annealing process, a plasma treatment can be used to carry out a thermal treatment process, and discusses the following, “The thermal treatment process may include at least one of a plasma treatment or a rapid thermal anneal (RTA) process”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the rapid thermal anneal treatment is a plasma treatment,

in the invention or system of Kang as taught by Choi, for the purpose of using a thermal treatment which can be effective at lower temperatures which is advantageous for at least the benefit of reducing the impact on the device product’s thermal budget.

Third, Kang does not disclose, 
“generating reactive species by plasma-exciting a processing gas containing hydrogen and oxygen of the processing gas containing hydrogen and oxygen”,
“modifying the metal film by supplying the reactive species to the substrate”.

Chen et al. (US 2011/0011148) ¶ 0014, “Furthermore, when the heat treatment, laser treatment, pulse laser treatment, or rapid thermal annealing/processing is used to modify the metal layer, the inlet gas can be a single component gas, such as O2, N2, H2, and Ar, or mixture-gases, such as N2--Ar, O2--Ar, and H2--O2.”.  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“generating reactive species by plasma-exciting a processing gas containing hydrogen and oxygen of the processing gas containing hydrogen and oxygen”,
“modifying the metal film by supplying the reactive species to the substrate”,

in the invention or system of Kang as taught by Chen, for the purpose of providing a processing gas mixture which can be used to modify the internal structure of a metal film.

Regarding claim 2, Kang et al. disclose the method of Claim 1, and Chen discloses,
wherein a content ratio of hydrogen and oxygen of the processing gas is a predetermined value within a range of 40:60 to 70:30 (Chen discloses in ¶ 0014 which shows that 50:50 ratio with “H2--O2”).

Regarding claim 3, Kang et al. disclose the method of Claim 2, wherein in the act of modifying the metal film, the metal film is modified such that a sheet resistance value of the metal film is lower than that when performing the act of modifying the metal film with the content ratio of hydrogen and oxygen of the processing gas being 100:0 (since Chen shows the 50:50 ratio, this ratio inherently is more effective in creating larger crystal grains).

Regarding claim 7, Kang et al. disclose the method of Claim 2, wherein the processing gas is a mixed gas of hydrogen-containing gas and oxygen-containing gas (Chen discloses in ¶ 0014 which shows that 50:50 ratio with “H2--O2”).

Regarding claim 8, Kang et al. disclose the method of Claim 7, wherein the processing gas is a mixed gas of hydrogen gas and oxygen gas (Chen discloses in ¶ 0014 which shows that 50:50 ratio with “H2--O2”).

Regarding claim 9, Kang et al. disclose the method of Claim 8, wherein the processing gas does not contain a gas other than the hydrogen gas and the oxygen gas (Chen discloses in ¶ 0014 which shows that 50:50 ratio with “H2--O2”).

Regarding claim 10, Kang et al. disclose the method of Claim 8, wherein a flow rate ratio between the hydrogen gas and the oxygen gas is a predetermined value within a range of 40:60 to 70:30 (Chen discloses in ¶ 0014 which shows that 50:50 ratio with “H2--O2”).

Regarding claim 11, Kang et al. disclose the method of Claim 1, wherein the metal element is tungsten, titanium, ruthenium, or molybdenum (Kang shows the use of tungsten, see rejection of claim 1, Chen discloses in ¶ 0012, “the metal layer is Al, Ti, Zn, Cu, Ag, Ni, Au, Pt, or an alloy thereof”).

Regarding claim 12, Kang et al. disclose the method of Claim 1, wherein the metal element is tungsten (Kang shows the use of tungsten, see rejection of claim 1).


Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 is objected to for it’s dependence upon claim 5.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893